Citation Nr: 1037147	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably 
demonstrate that bilateral hearing loss preexisted the Veteran's 
entry into active duty service.  

2.  The competent evidence is, at the very least, in equipoise as 
to whether a bilateral chronic hearing loss disability first 
manifested during active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

The Veteran seeks service connection for bilateral hearing loss.  
While he acknowledges that he has an extensive history of post-
service occupational noise exposure (with hearing protection), he 
asserts in statements throughout this appeal that he first 
noticed a subjective decrease in his hearing immediately 
following service.  Thus, he contends, in essence, that his 
hearing loss was incurred as a result of noise exposure 
experienced during service, namely, noise associated with his 
duties as an airplane mechanic.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hearing loss (as an organic 
disease of the nervous system), may also be presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009). 

The VA has interpreted the term "disability" under 38 U.S.C.A. 
§ 1110 to mean something more specific for claims based on 
hearing loss.  38 C.F.R. § 3.385 (2009); see Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (VA's interpretation of a 
hearing disability as expressed in the explanatory statement of § 
3.385 is reasonable).  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Initially, the Board observes that the issue of whether the 
Veteran has bilateral hearing loss that preexisted his entry into 
active duty service is raised by the current record.  In this 
regard, a VA audiologist opined in December 2006 that a Bekesy 
audiogram dated September 20, 1973, "more confidently 
establishes the presence of a pre-existing hearing loss," than 
the results of the audiogram reported in the Veteran's enlistment 
examination report of the same date.  The latter record 
demonstrates "normal" hearing, albeit with some abnormal 
hearing in the 4,000 Hertz frequency.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (noting that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss); 38 C.F.R. § 3.385.  

VA law provides that a veteran will be afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  
This presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service and was 
not aggravated by service.  Id.  

In the instant appeal, the Veteran's accredited representative 
asserts that the Bekesy audiogram and December 2006 VA opinion 
are not sufficient to rebut the presumption of soundness.  The 
Board agrees.  Simply stated, there is no compelling reason to 
find the results of the Bekesy audiogram found in the service 
treatment record more reliable or probative than the results 
reported on the September 1973 enlistment examination report.  In 
fact, as noted by the accredited representative, it would seem 
more reasonable to find the results reported on the September 
1973 enlistment examination report more probative as it was these 
results that were chosen to be recorded on the official 
examination report (and not the results found on the Bekesy 
audiogram of record).  Moreover, given that the enlistment 
examination results show "normal" hearing for VA compensation 
purposes, it cannot be said that the evidence clearly and 
unmistakably establishes a preexisting bilateral hearing loss 
disability.  Thus, the Board finds that the presumption of 
soundness has not been rebutted and that the Veteran's hearing 
was "normal" when he entered active duty service.  See id.  

Having established that the Veteran's hearing loss did not 
preexist service, the focus of the Board's analysis turns to 
whether hearing loss manifested during service, to a compensable 
degree within one year of service, or is otherwise shown to be 
related to military service.  See 38 C.F.R. § 3.303.  In fact, 
the service treatment record contains evidence that demonstrates 
a bilateral hearing loss disability in March 1974, approximately 
two months after the Veteran entered active duty service, and 
normal hearing at the separation examination in August 1977.  For 
reasons discussed in more detail below, the Board finds the 
reliability of the August 1977 separation audiogram to be 
questionable.  Thus, affording all reasonable doubt in favor of 
the Veteran, the Board concludes that the Veteran's current 
hearing loss disability first manifested during service.  

The Veteran's hearing was evaluated on March 20, 1974, as part of 
a hearing conservation program.  Although the March 1974 Hearing 
Conservation Data record reflects that the Veteran was issued ear 
plugs at this examination, it appears that he operated in noisy 
environments (i.e., flight line and shop) for approximately one 
month without any hearing protection.  The results of the 
audiogram obtained at this examination show a 40 decibel (dB) 
pure tone threshold at 3,000 Hertz in the right ear and a 40 dB 
pure tone threshold at 4,000 Hertz in the left ear.  Such results 
demonstrate a hearing loss disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.309(a), 3.385.  

The Veteran's remaining service treatment records do not contain 
additional audiological results other than the August 1977 
separation examination report.  Much like the September 1973 
enlistment examination, the results of the August 1977 separation 
audiogram demonstrate "normal" hearing with some abnormal pure 
tone thresholds in the upper frequencies.  See Hensley v. Brown, 
5 Vet. App. at 157; 38 C.F.R. § 3.385.  Thereafter, the first 
post-service audiological evidence is an April 2003 audiogram 
which, according to a December 2006 opinion by a VA audiologist, 
demonstrates a hearing loss disability for VA compensation 
purposes.  See also VA Examination Report dated in September 2006 
(demonstrating pure tone thresholds which meet the criteria 
established by 38 C.F.R. § 3.385).  

Relevant to the Board's determination, a VA audiologist opined, 
following a review of the Veteran's claims file in December 2006, 
that the results of the August 1977 separation audiogram were 
"inconsistent with the continuum of audiologic results and 
should not be considered reliable."  Because the Board is 
prohibited from making conclusions based on its own medical 
judgment, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), and 
finds no reason to discount the VA audiologist's opinion 
regarding the unreliability of the separation audiogram, the 
Board concludes that the results of the August 1977 should not be 
considered probative evidence as to the issue of whether the 
Veteran demonstrated "normal" hearing at separation.  

The Board acknowledges that the only affirmative evidence of 
record demonstrating a hearing loss disability was obtained 
shortly after the Veteran's entry into active duty service.  It 
also recognizes that the Veteran has a significant post-service 
history of occupational noise exposure (with hearing protection).  
Finally, it admits that the record contains an opinion from a VA 
audiologist that the Veteran's current hearing loss is "not as 
likely as not . . . aggravated by military service."  

On the other hand, the record also demonstrates that the Veteran 
entered active duty service with "normal" hearing.  It also 
shows that he had been operating a noisy environment without 
hearing protection for approximately one month when a hearing 
loss disability was demonstrated and that he continued to operate 
in such environment throughout service, albeit with hearing 
protection.  In addition, there is competent lay evidence of 
record, which the Board finds no reason to find not credible, 
that the Veteran first noticed a subjective decrease in his 
hearing immediately following his separation from service (and 
therefore before any post-service occupational noise exposure) 
which continued to worsen to the present day.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  As for the negative audiological 
opinion of record, it is based on an assumption that the Veteran 
had a preexisting hearing loss disability which, as discussed 
above, the Board finds to be a faulty assumption.  The probative 
value of the December 2006 opinion is therefore significantly 
reduced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the relevant inquiry when assessing the probative value 
of a medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

Service connection does not require that the sole etiology of a 
disease be service-related.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Therefore, in light of the aforementioned 
circumstances, the Board is of the opinion that the competent and 
credible evidence is, at the very least, in equipoise as to the 
issue of whether the Veteran's service treatment records 
demonstrate the incurrence of a chronic bilateral hearing loss 
disability during active duty service that has been chronic to 
the present day (despite possible additional worsening due to 
post-service noise exposure).  Resolving all doubt in favor of 
the Veteran, the Board concludes that the Veteran incurred a 
hearing loss disability during active duty service.  See 
38 U.S.C.A. § 5107(b) (West 2002).  As such, service connection 
for this disability is warranted.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


